Name: 95/187/EC: Commission Decision of 31 May 1995 terminating the anti-dumping proceeding concerning imports of certain watch movements originating in Malaysia and Thailand
 Type: Decision
 Subject Matter: Asia and Oceania;  competition;  mechanical engineering
 Date Published: 1995-06-01

 Avis juridique important|31995D018795/187/EC: Commission Decision of 31 May 1995 terminating the anti-dumping proceeding concerning imports of certain watch movements originating in Malaysia and Thailand Official Journal L 121 , 01/06/1995 P. 0076 - 0077COMMISSION DECISION of 31 May 1995 terminating the anti-dumping proceeding concerning imports of certain watch movements originating in Malaysia and Thailand (95/187/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as last amended by Regulation (EC) No 522/94 (2), and in particular Articles 5 and 9 (1) thereof, After consultation within the Advisory Committee, Whereas: A. PROVISIONAL MEASURES (1) The Commission, by Regulation (EC) No 1076/94 (3), hereinafter referred to as the 'provisional Regulation`, imposed a provisional anti-dumping duty on imports into the Community of certain watch movements originating in Malaysia and Thailand, and falling within CN code 9108 11 00. The duty was extended for a maximum period of two months by Council Regulation (EC) No 2198/94 (4). The period of validity of the provisional duty expired on 11 November 1994. B. CURRENT SITUATION OF THE COMMUNITY INDUSTRY (2) Shortly after the imposition of the provisional measures, the sole Community producer, France Ebauches SA (hereinafter referred to as 'FE`, which was the complainant Community industry in this proceeding, went into receivership. In October 1994, the Commission was informed that the competent French court for commercial affairs had accepted an offer from a company named SociÃ ©tÃ © Nouvelle France Ebauches SA (hereafter referred to as 'SNFE`), for the maintenance of the activities of FE as a going concern. (3) Given the abovementioned changed situation in the Community industry, the Commission examined whether this factor might lead to a change in its findings as set out in the provisional Regulation. In this regard, the Commission noted that the complainant Community industry consists of one company, FE, which is no longer a manufacturer of watch movements, as its business has been taken over by SNFE. Since this take-over, SNFE has explicitly requested that the proceeding not be pursued. In the circumstances, as the complaint is no longer supported by producers whose collective output represents a major proportion of the Community's production of the like product, it has become apparent that protective measures are unnecessary, and the proceeding should be terminated. C. TERMINATION OF THE PROCEEDING (4) In the light of the above, the Commission concludes that the proceeding should be terminated without imposition of protective measures. (5) The Advisory Committee has been consulted and has raised no objection. (6) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to terminate the proceeding and have been given the opportunity to comment, HAS DECIDED AS FOLLOWS: Sole Article 1. The anti-dumping proceeding, concerning imports of certain watch movements falling within CN code 9108 11 00 and originating in Malaysia and Thailand, is hereby terminated. 2. The amounts secured by way of the provisional duty pursuant to Regulation (EC) No 1076/94 shall be released. Done at Brussels, 31 May 1995. For the Commission Leon BRITTAN Vice-President